Citation Nr: 9910955	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-49 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to March 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the RO, which 
granted service connection for right ear hearing loss, 
assigning a noncompensable rating, and denied service 
connection for left ear hearing loss.  The veteran appealed 
both the noncompensable rating and the denial of service 
connection for left ear hearing loss.  

In a December 1997 rating decision, however, the RO granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation for bilateral hearing loss.  



FINDINGS OF FACT

1.  Prior to final action on this appeal by a Member of the 
Board, in written correspondence received in April 1999, the 
veteran affirmatively withdrew his appeal.  

2.  There currently is no justiciable case or controversy 
before this Member of the Board for active consideration.  



CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  Withdrawal 
may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).

In a statement signed by the veteran and his representative 
and received at the Board in April 1999, the veteran stated 
that he was canceling a request to appear at a 
videoconference hearing and was withdrawing his appeal.  He 
indicated that he would reopen his claim at a later date.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  For the reasons 
stated, and in the absence of any question currently 
presented on appeal, the appeal is dismissed.



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

